DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,725,206. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same subject matter as compared below.
Claims of the U.S. Patent No. 10,725,306
Claims of the Instant Application
   1.  A virtual reality cell phone comprising: a main body including a main display on a front surface thereof and a virtual reality display on a rear surface thereof;  an ocular plate configured to maintain a variable distance from the rear surface of the main body;  and a screen and distance adjustment member interposed between the main body and the ocular plate, and configured to move the ocular plate between a retracted state in which the ocular plate comes 

2.  The virtual reality cell phone of claim 1, wherein each of the screen boxes includes an elastic protrusion protruding from its inner wall or outer wall in order to secure the retracted state or the extended state, and a protrusion reception hole is formed in an inner wall or outer wall of another corresponding one of the screen boxes in order to correspond to the elastic protrusion. 
 
3.  The virtual reality cell phone of claim 1, wherein the screen and distance adjustment member accommodates all or part of side surfaces of the main body, and slides backward from the side surfaces of the main body. 
 
4.  The virtual reality cell phone of claim 1, wherein the screen boxes each includes a first vent formed in the inner wall and a second vent formed in the outer wall, and the first vent and the second vent are formed in a non-overlap manner and prevent light from entering from an outside. 
 
5.  The virtual reality cell phone of claim 1, wherein the ocular plate includes a pair of ocular lenses configured such that a focus thereof and an interval therebetween can be adjusted.

6.  The virtual reality cell phone of claim 1, further comprising fastening members configured to fasten the virtual reality cell phone in the extended state to a face of a user via the ocular plate. 
 
7.  The virtual reality cell phone of claim 6, wherein the fastening members include earloops mounted to be spread backward from left and right ends of the rear surface of the main body. 

8.  The virtual reality cell phone of claim 1, further comprising a rear cover configured to selectively open and close a rear surface of the ocular plate in the retracted state of the ocular plate. 



10.  A virtual reality cell phone comprising: a main body including a display on a front surface thereof;  
a main frame configured to accommodate the main body in an invertible manner;  
an ocular plate configured to maintain a variable distance from a rear surface of the main frame;  and a screen and distance adjustment member interposed between the main frame and the ocular plate, and configured to move the ocular plate between in a retracted state in which the ocular plate comes into close contact with the main frame and an extended state in which the ocular plate maintains a predetermined distance from the main frame;  wherein the screen and distance adjustment member includes a plurality of screen boxes configured to slide backward and be fixed while being laid over each other;  and wherein when the ocular plate is in the extended state, a virtual reality function can be implemented by orienting the display of the inverted main body backward, and wherein the screen boxes are each formed in a double-wall structure including an inner wall and an outer wall spaced apart from the inner wall. 
 
    11.  The virtual reality cell phone of claim 10, wherein the screen and distance adjustment member accommodates all or part of side surfaces of the main body, and slides backward from the side surfaces of the main body. 

12.  The virtual reality cell phone of claim 10, wherein the screen and distance adjustment member includes: a distance adjustment member interposed between the main frame and the ocular plate and configured to move the ocular plate between the retracted state and the extended state, and a light blocking screen interposed between the main frame and the ocular plate and configured to prevent external light from entering in the extended state of the ocular plate. 

13.  A virtual reality cell phone comprising: a main body including a display on a front surface thereof;  a main frame configured to accommodate the main body in an invertible manner;  an ocular plate configured to maintain a variable distance from a rear surface of the main 


14.  A virtual reality cell phone comprising: a main body including a main display on a front surface thereof and a virtual reality display on a rear surface thereof;  an ocular plate configured to maintain a variable distance from the rear surface of the main body;  

a distance adjustment member interposed between the main body and the ocular plate, and configured to move the ocular plate between a retracted state in which the ocular plate comes into close contact with the main body and an extended state in which the ocular plate maintains a predetermined distance from the main body;  and 

a light blocking screen interposed between the main body and the ocular plate, and configured to prevent external light from entering in the extended state of the ocular plate, 

wherein the distance adjustment member includes first links and second links configured such that each of the first links and each of the second links are rotatably connected to each other at their first ends, second ends of the first links are rotatably connected to the main body, 

15.  The virtual reality cell phone of claim 14, wherein the light blocking screen is provided between the main body and the ocular plate in a bellows shape. 
17.  The virtual reality cell phone of claim 14, further comprising a rear cover configured to selectively open and close a rear surface of the ocular plate in the retracted state of the ocular plate. 

18.  The virtual reality cell phone of claim 17, wherein a smell generation 
unit or wind generation unit is mounted on the rear cover. 


a main body including a main display on a front surface thereof and a virtual reality display on a rear surface thereof;
an ocular plate configured to maintain a variable distance from the rear surface of the main body; and
a screen and distance adjustment member interposed between the main body and the ocular plate, and configured to move the ocular 
wherein the screen and distance adjustment member includes a plurality of screen boxes configured to slide backward and be fixed while being laid over each other.

5. The virtual reality cell phone of claim 1, wherein each of the screen boxes includes an elastic protrusion protruding from its inner wall or outer wall in order to secure the
retracted state or the extended state, and a protrusion reception hole is formed in an inner wall or outer wall of another corresponding one of the screen boxes in order to correspond to the elastic protrusion.

6. The virtual reality cell phone of claim 1, wherein the screen and distance adjustment member accommodates all or part of side surfaces of the main body, and slides backward from the side surfaces of the main body.

8. The virtual reality cell phone of claim 1, wherein the screen boxes each includes a first vent formed in an inner wall of each of the screen boxes and a second vent formed in an outer wall of each of the screen boxes, and the first vent and the second vent are formed in a non-overlap manner and prevent light from entering from an outside.
12. The virtual reality cell phone of claim 1, wherein the ocular plate includes a pair of ocular lenses configured such that a focus thereof and an interval therebetween can be adjusted.

13. The virtual reality cell phone of claim 1, further comprising fastening members configured to fasten the virtual reality cell phone in the extended state to a face of a user via the ocular plate.

14. The virtual reality cell phone of claim 13, wherein the fastening members include earloops mounted to be spread backward from left and right ends of the rear surface of the main body.

17. The virtual reality cell phone of claim 4, further comprising a rear cover configured to selectively open and close a rear surface of the ocular plate in the retracted state of the ocular plate.



2. A virtual reality cell phone comprising:
a main body including a display on a front surface thereof;
a main frame configured to accommodate the main body in an invertible manner;
an ocular plate configured to maintain a variable distance from a rear surface of the main frame; and
a screen and distance adjustment member interposed between the main frame and the ocular plate, and configured to move the ocular plate between in a retracted state in which the ocular plate comes into close contact with the main frame and an extended state in which the ocular plate maintains a predetermined distance from the main frame;
wherein the screen and distance adjustment member includes a plurality of screen boxes configured to slide backward and be fixed while being laid over each other; and

wherein when the ocular plate is in the extended state, a virtual reality function can be implemented by orienting the display of the inverted main body backward.

6. The virtual reality cell phone of claim 1, wherein the screen and distance adjustment member accommodates all or part of side surfaces of the main body, and slides backward from the side surfaces of the main body.





3. The virtual reality cell phone of claim 2, wherein the screen and distance adjustment member further includes a light blocking screen formed in a bellows shape prevent external light from entering in the extended state of the ocular plate. 



2. A virtual reality cell phone comprising:
a main body including a display on a front surface thereof;
a main frame configured to accommodate the main body in an invertible manner;
an ocular plate configured to maintain a variable distance from a rear surface of the main frame; 
wherein the screen and distance adjustment member includes a plurality of screen boxes configured to slide backward and be fixed while being laid over each other; and
wherein when the ocular plate is in the extended state, a virtual reality function can be implemented by orienting the display of the inverted main body backward.
11. The virtual reality cell phone of claim 4, wherein the distance adjustment member includes plurality of links, and at least one link of the plurality of links includes at least two rods configured such that an overlapping length thereof is adjusted so that a length thereof is adjusted and fixed.

 




4. A virtual reality cell phone comprising:
a main body including a main display on a front surface thereof and a virtual reality display on a rear surface thereof; an ocular plate configured to maintain a variable distance from the rear surface of the main body;

a distance adjustment member interposed between the main body and the ocular plate, and configured to move the ocular plate between a retracted state in which the ocular plate comes into close contact with the main body and an extended state in which the ocular plate maintains a predetermined distance from the main body; and

a light blocking screen interposed between the main body and the ocular plate, and configured to prevent external light from entering in the extended state of the ocular plate.

 


 



17. The virtual reality cell phone of claim 4, further comprising a rear cover configured to selectively open and close a rear surface of the ocular plate in the retracted state of the ocular plate.

18. The virtual reality cell phone of claim 17, wherein a smell generation unit or wind generation unit is mounted on the rear cover.




Claims 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,735,206 in view of Couden (U.S. Patent No 1,221,836).
In reference to claim 11, Claims 1-18 of the U.S. Patent No. does not disclose wherein the distance adjustment member includes plurality of links, and at least one link of the plurality of links includes at least two rods configured such that an overlapping length thereof is adjusted so that a length thereof is adjusted and fixed.
	In the same field of endeavor, Couden discloses in Fig. 1 a distance adjustment member (25) includes plurality of links (25), and at least one link of the plurality of links includes at least two rods (25) configured such that an overlapping length thereof is adjusted so that a length thereof is adjusted and fixed as shown in Fig. 1.
	It would have been obvious to have modified the U.S. Patent No. (10,725,206) to with the teaching of Couden to provide a simple and efficient means for adjusting and folding the device (page 3, col. 1, lines 13-16).

Claims 2, 3, 8, 13, 15, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8 of U.S. Patent No. 10,948,727. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same subject matter as compared below.

Claims of the U.S. Patent No.10,948,727
Claims of the instant Application
1.  A combined virtual reality and cell phone case comprising: 
a casing fixing a cell phone body; 
an ocular plate configured to maintain a variable distance from a rear surface of the casing; and 
a screen-distance adjustment member interposed between the casing and the ocular plate, and configured to move the ocular plate between a retracted state in which the ocular plate comes into close contact with the casing and an extended state in which the ocular plate maintains a predetermined distance from the casing, wherein the casing includes an inner frame configured to directly accommodate the cell phone body and a main frame configured to rotatably accommodate the inner frame so that the inner frame is rotatably reversed in accordance with the cell phone body including a main display disposed on the front surface, and, when the ocular plate is in the separated state, the main display of the cell phone body reversed along with the inner frame is oriented rearward and implements a virtual reality function, wherein the cell phone body in the inner frame is rotated with the inner frame on an axis of the main frame. 

2.  The combined virtual reality and cell phone case of claim 1, wherein the screen-distance adjustment member includes a plurality of screen boxes configured to slide backward and be fixed while being laid over each other. 
4.  The combined virtual reality and cell phone case of claim 3, wherein the screen boxes each include a first vent formed in the inner wall and a second vent formed in the outer wall, and the first vent and the second vent are formed in a non-overlap manner and prevent light from entering from an outside. 





and a light blocking screen interposed between the casing and the ocular plate and configured to prevent external light from entering in the extended state of the ocular plate.  


6.  The combined virtual reality and cell phone case of claim 1, further comprising fastening members configured to fasten the combined virtual reality and cell phone case in the extended state to a face of a user via the ocular plate. 

7.  The combined virtual reality and cell phone case of claim 1, further comprising a rear cover configured to selectively open and close a rear surface of the ocular plate in the retracted state of the ocular plate.  

8.  The combined virtual reality and cell phone case of claim 7, wherein a smell generation unit or wind generation unit is mounted on the rear cover. 

 



a main body including a display on a front surface thereof;
a main frame configured to accommodate the main body in an invertible manner;
an ocular plate configured to maintain a variable distance from a rear surface of the main frame; and a screen and distance adjustment member interposed between the main frame and the ocular plate, and configured to move the ocular plate between in a retracted state in which the ocular plate comes into close contact with the main frame and an extended state in which the ocular plate maintains a predetermined distance from the main frame;








wherein the screen and distance adjustment member includes a plurality of screen boxes configured to slide backward and be fixed while being laid over each other; and
wherein when the ocular plate is in the extended state, a virtual reality function can be implemented by orienting the display of the inverted main body backward.

8. The virtual reality cell phone of claim 1, wherein the screen boxes each includes a first vent formed in an inner wall of each of the screen boxes and a second vent formed in an outer wall of each of the screen boxes, and the first vent and the second vent are formed in a non-overlap manner and prevent light from entering from an outside
Claim 1


3. The virtual reality cell phone of claim 2, wherein the screen and distance adjustment member further includes a light blocking screen formed in a bellows shape prevent external light from entering in the extended state of the ocular plate. 

13. The virtual reality cell phone of claim 1, further comprising fastening members configured to fasten the virtual reality cell phone in the extended state to a face of a user via the ocular plate.


15. The virtual reality cell phone of claim 1, further comprising a rear cover configured to selectively open and close a rear surface of the ocular plate in the retracted state of the ocular plate.

16. The virtual reality cell phone of claim 15, wherein a smell generation unit or wind generation unit is mounted on the rear cover.




 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund et al (US 2017/0318838), hereinafter Edlund, and Burd (US 2015/0059384) in view of Nishibori (US 2016/0041682).

	In reference to claim 1, Edlund discloses a virtual reality cell phone in Figs. 1c-1d, comprising: a main body (40 and 50) including a main display (50 is a smart phone; paragraph [25]) virtual reality display on a rear surface thereof;
	an ocular plate (20) configured to maintain a variable distance (D1 and D2 , Fig. 1c and 1d) from the rear surface of the main body (40 and 50); and
	a screen and distance adjustment member (30, Fig. 1c) interposed between the main body (40 and 50) and the ocular plate (20), and configured to move the ocular plate between a retracted state (Fig. 4) and in which the ocular plate comes into close 
	Edlund discloses the screen and adjustment member (30 with bellows 34) is configured to slide backward and be fixed while being overlaid over each other (paragraph [42]).
	Edlund does not discloses the screen and distance adjustment member with bellows (34) includes a plurality of screen boxes. 
	However, Burd discloses a bellows (44]) in Fig. 3 includes a plurality of boxes with double wall structure (paragraph [25]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify the particular bellows structure of Edlund to include a plurality of layers, screen boxes. Such a modification merely substituting one know bellows-type structure for another.
	Edlund does not disclose but in the same field of endeavor, Nishibori discloses a cell phone in Fig. 1 having a main display (31) in a front surface and a second display (41) in the rear surface thereof.
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the display of Edlund as taught by Nishibori to provide an information terminal that contributes to improving ease in the touch panel actuation (paragraph [9]).
	In reference to claim 12, Edlund discloses the ocular plate (20) includes a pair of ocular lenses (24 and 25 Fig. 1c) configured such that a focus thereof and an interval therebetween can be adjusted (paragraphs [31-32]).
In reference 13, Edlund discloses a fastening members (12) configured to fasten the virtual reality cell phone in the extended state to a face of a user via the ocular plate (20) as shown in Fig. 1C (paragraph [29]).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund, Burd and Nishibori in view of Fisher et al. (US 20160299569), hereinafter Fishers.
	In reference to claim 14, Edlund discloses the fastening members (12) to be spread backward from left to right ends of the rear surface of the main body (Fig. 1d) but do not disclose the fastening members include earloops.
	In the same field of endeavor, Fisher discloses a fastening members (104, and 200) includes earloops (200) mounted to be spread backward from the left and right ends surface of the main body (100) as shown in Figs. 4 and 5 (paragraphs [75]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fastening members in Edlund as taught by Fishers to provide the space for the battery and earphone for the device (paragraph [75]).

Claims 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund, Burd, and Nishibori in view of Duan et al.  (2017/0219797), hereinafter Duan.
	In reference to claim 6, Edlund discloses the screen and distance adjustment member (30) slide backward (direction D2) from the side surface of the main body as shown in Fig. 2a.
	Edlund does not disclose but in the same field of endeavor, Duan discloses screen and distance adjustment member (40 of Fig. 1) accommodates all or part of side surfaces of the main body (10) as shown in Fig. 1.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify the screen and distance member in Edlund as taught by Duan to provide a device that can be folded thought accordion type folding piece, compressing the size of the in the folded state to the minimum for easy carrying (see abstract).
	Regarding claim 15, Duan discloses a rear cover configured to selectively open and close a rear surface of the ocular plate in the retracted state of the ocular plate (FIGS. 1,10; headband 10 provides an exterior cover for the portable folding virtual reality glasses. As illustrated in FIG. 10, there is an element that wraps around the entirety of the system when folded. Based on the entirety of the disclosure of Duan, this element is presumed to be the headband 10. Accordingly, the headband 10 selectively opens and closes a rear surface of eyeshade supporting piece 50 depending on whether the device is folded [retracted state] or unfolded [expanded state]).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund, Nishibori, Burd and Duan in view of Watanabe et al. (U.S. Pub. 2015/0241708), hereinafter Watanabe.
In reference to claim 16, the combination of Edlund, Nishibori and Duan does not disclose a smell generation unit or wind generation unit is mounted on the rear cover.
	However, Watanabe discloses a smell generation unit or wind generation unit is mounted on the rear cover (FIG. 2; head-mounted display apparatus 200 includes smell boxes 14 for reproducing a smell besides an image display section).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Edlund, Nashibori, Duan to enhance the virtual-reality experience provided by the device.
	Watanabe does not disclose the “smell generation unit” is mounted on the rear cover.
Absent a showing of critically and/or unexpected result, it would been obvious to one of ordinary skill in the art to relocate the DISPLAY UNIT as desired as was judicially recognized with IN RE JAPIKEE USPQ 70 (CCPA 1950), which recognizes that the relocation of well-known element is normally not desired toward patentable subject matter. 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to attach the smell boxes 14 of Watanabe to the headband 10 of Duan as part of the structural arrangement to incorporate the smell-generation unit of Watanabe into the combination device of Edlund, Nishibori. Such a modification amounts to nothing more than an obvious design choice of a particular placement on a housing in which to locate the smell boxes 14.


Claims 4, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund et al (US 2017/0318838), hereinafter Edlund in view of Nishibori (US 2016/0041682).
In reference to claim 4, Edlund discloses a virtual reality cell phone comprising:
	a main body (40 and 50) including a main display (50) on a front surface thereof;
	an ocular plate configured to maintain a variable distance from the rear surface of the main body;
	a screen and distance adjustment member (30, Fig. 1c) interposed between the main body (40 and 50) and the ocular plate (20), and configured to move the ocular plate between a retracted state (Fig. 4) and in which the ocular plate comes into close contact with the main body and an extended state (Fig. 1C) in which the ocular plate maintains a predetermined distance (D1) from the main body (paragraphs [35]);
	a light blocking screen (33 of the distance adjustment part 30 in 1 a and 1 b) interposed between the main body and the ocular plate, and configured to prevent external light from entering in the extended state of the ocular plate (the bellows structure comprises an envelope surface 33 which is made of the said flexible material, arranged to be compressed in the described way and which is preferably opaque. The light from the images 52, 53 of the screen display 51 will then travel through the interior of the bellows structure, as defined by the envelope surface 33, on its way to the lens part 20, and will not be disturbed by stray light from the outside of the envelope surface 33 (paragraph [45]).


	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the display of Edlund as taught by Nishibori to provide an information terminal that contributes to improving ease in the touch panel actuation (paragraph [9]).
	In reference to claim 10, Edlund discloses the light blocking screen is provided between the main body (40, and 50) and the ocular plate in a bellows shape (paragraph [45]).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund and Nishibori in view of Couden (U.S. Patent No. 1,221,836).
	In reference to claim 11, Edlund does not disclose but in the same field of endeavor, Couden discloses in Fig. 1 a distance adjustment member (25) includes plurality of links (25), and at least one link of the plurality of links includes at least two rods (25) configured such that an overlapping length thereof is adjusted so that a length thereof is adjusted and fixed as shown in Fig. 1.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to provide the links in Edlund as taught by Couden to provide a simple and efficient means for adjusting and folding the device (page 3, col. 1, lines 13-16).

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund, and Nishibori in view of Duan et al.  (2017/0219797), hereinafter Duan.
	Regarding claim 15, Edlund does not disclose a rear cover configured to selectively open and close a rear surface of the ocular plate in the retract state of the ocular plate.	
	Duan discloses a rear cover configured to selectively open and close a rear surface of the ocular plate in the retracted state of the ocular plate (FIGS. 1,10; headband 10 provides an exterior cover for the portable folding virtual reality glasses. As illustrated in FIG. 10, there is an element that wraps around the entirety of the system when folded. Based on the entirety of the disclosure of Duan, this element is presumed to be the headband 10. Accordingly, the headband 10 selectively opens and closes a rear surface of eyeshade supporting piece 50 depending on whether the device is folded [retracted state] or unfolded [expanded state]).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to modify the head band of Edlund as taught by Duan to secure the device in the folded state.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edlund, Nishibori and Duan in view of Watanabe et al. (U.S. Pub. 2015/0241708), hereinafter Watanabe.
	In reference to claim 18, the combination of Edlund, Nishibori and Duan does not disclose a smell generation unit or wind generation unit is mounted on the rear cover.

	It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known teachings of Edlund, Nashibori, Duan to enhance the virtual-reality experience provided by the device.
	Watanabe does not disclose the “smell generation unit” is mounted on the rear cover.
Absent a showing of critically and/or unexpected result, it would been obvious to one of ordinary skill in the art to relocate the DISPLAY UNIT as desired as was judicially recognized with IN RE JAPIKEE USPQ 70 (CCPA 1950), which recognizes that the relocation of well-known element is normally not desired toward patentable subject matter. 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to attach the smell boxes 14 of Watanabe to the headband 10 of Duan as part of the structural arrangement to incorporate the smell-generation unit of Watanabe into the device of Duan. Such a modification amounts to nothing more than an obvious design choice of a particular placement on a housing in which to locate the smell boxes 14.


Allowable Subject Matter
Claims 2, 3, 7, 9 are allowed.
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the recited arts teaches or suggests:
With respect to claims 2, 3, 7 and 9:
a main frame configured to accommodate the main body in an invertible manner;
 wherein when the ocular plate is in the extended state, a virtual reality function can be implemented by orienting the display of the inverted main body backward.
With respect to claim 5
 wherein each of the screen boxes includes an elastic protrusion protruding from its inner wall or outer wall in order to secure the retracted state or the extended state, and a protrusion reception hole is formed in an inner wall or outer wall of another corresponding one of the screen boxes in order to correspond to the elastic protrusion
With respect to claim 8,
wherein the screen boxes each includes a first vent formed in an inner wall of each of the screen boxes and a second vent formed in an outer wall of each of the screen boxes, and the first vent and the second vent are formed in a non-overlap manner and prevent light from entering from an outside.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUC Q DINH/Primary Examiner.
Art unit 2692